DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 5, 6, 13 are objected to because of the following informalities:  
In claim 5, line 1, it appears that “second extending” should be revised to “second cable extending” (as further recite din claim 6).
In claim 6, line 2, “the cable body” lacks antecedent basis and should be amended to –lock body— (as in claim 1).
In claim 13, line 11, “the cable body” lacks antecedent basis and should be amended to –lock body—.
  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Allowable Subject Matter
Claims 1-19 are allowed.
As to claim 1, the prior art of record fails to disclose or suggest the combination of elements including a cable lock comprising: an elongate cable with a first end having a knob, and a second end terminating in a chevron, with the chevron having a tapered end and a flat transverse back face; a lock body having a first end and a second end and having a keyway and a cylindrical throughbore parallel to the keyway, the throughbore extending from the first end to the second end and having a first portion and a second portion separated by a shoulder; the keyway having a plug that selectively rotates with a proper key; a bolt transverse to the throughbore and retractably biased into the throughbore first portion and selectively retractable against the bias out of the throughbore first portion by rotation of the plug; wherein in a first state, the cable second end is accommodated in the throughbore second portion and the cable extends through the throughbore first portion and out of the lock body first end; and wherein in a second state the cable extends through the throughbore second portion, out of the lock body second end, and the cable first end and the cable second end are captured in the first portion of the throughbore between the bolt and the shoulder with the bolt cooperating with the flat transverse back face of the chevron. 
The closest prior art US1681409 discloses a lock body as claimed however, fails to teach or suugest the throughbore having a first portion and a second portion separated by a shoulder, absent improper hindsight reasoning. Furthermore, the prior art of record fails to teach the functionality set forth in the penultimate lines of claim 1, wherein in a first state, the cable second end is accommodated in the throughbore second portion and the cable extends through the throughbore first portion and out of the lock body first end; and wherein in a second state the cable extends through the throughbore second portion, out of the lock body second end, and the cable first end and the cable second end are captured in the first portion of the throughbore between the bolt and the shoulder.
As to claim 13, the prior art of record fails to disclose or suggest the combination of elements including a twin cable lock for securing equipment comprising: a lock body having a first end and a second end and having a keyway and a cylindrical throughbore extending through the lock body from the first end to the second end with an axis parallel to the keyway, the throughbore having a first portion and a second portion separated by a shoulder; a first elongate cable extending through the throughbore with a first end having a knob, and a second end terminating in a chevron, with the chevron having a tapered end and a flat transverse back face; a second cable having a first end and depending from and attached to the lock body first end at the second cable first end; the cable body also having a bolt that is retractably biased into the first portion of the throughbore transverse to the throughbore axis; the keyway having a plug that is rotatable with the proper key to retract the bolt from the throughbore against the bias; wherein the chevron can pass by the bolt as the chevron moves axially in the throughbore in a first direction by the chevron tapered end urging the bolt out of the throughbore against the bias, but the chevron cannot pass by the bolt as the chevron moves axially in the throughbore in a second direction without the bolt being retracted by the plug.
The closest prior art US1681409 discloses a lock body as claimed however, fails to teach or suugest a throughbore having a first portion and a second portion separated by a shoulder, absent improper hindsight reasoning. 
Note also, US10668866, which discloses a similar lock body and two elongate cables, however, fails to disclose a throughbore, as claimed, parallel to the keyway axis.
Accordingly, claims 1-19 are allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note, especially, DE202005009751, US10668866, US20030196462, US1681409, US1545902

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675